Citation Nr: 0213727	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

(The claim of entitlement to service connection for a right 
knee disorder is the subject of a future decision.)

(The claim of entitlement to service connection for a left 
knee disorder is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1980 and from July 1981 to March 1987.  

The claims file contains a report of a rating decision dated 
in September 1996 wherein it was determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
injury.

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a right knee and a left knee injury.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2000, a transcript of the hearing has been 
associated with the claims file.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the 
Montgomery, Alabama RO in June 2002, a transcript of which 
has been associated with the claims file.




In accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right knee 
and left knee disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the service 
connection claims, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for a right 
and left knee disorder.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  


Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of those issues as decided 
herein.


FINDINGS OF FACT

1.  The RO denied reopening the claim entitlement to service 
connection for a bilateral knee injury when it issued an 
unappealed rating decision in September 1996.  

2.  Evidence submitted since the September 1996 decision 
bears directly and substantially upon the issues at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claims of entitlement to service connection 
for a right knee and left knee disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1996 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a right knee disorder 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Evidence received since the final September 1996 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a left knee disorder is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record prior to the September 1996 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a right and left knee disorder is 
reported below.

Service medical records for the period of active service from 
February 1979 to February 1980 were negative for any 
findings, complaints, or treatment of a knee injury.  

Private medical records dated from November 1994 to September 
1995 show that the veteran underwent a left knee arthroscopy.  
Following her left knee arthroscopy she was involved in a 
motor vehicle accident and reinjured the left knee.  

The evidence associated with the claims file subsequent to 
the September 1996 decision is reported in pertinent part 
below.

Service medical records for the period of service from July 
1981 to March 1987 show that the veteran complained of a knee 
bruise secondary to a fall in April 1982.  She complained of 
pain and swelling of the right knee due to an injury in 
February 1983.  

Private medical records dated from May 1997 to April 1999 
show ongoing treatment for left and right knee disorders.  

During the March 2000 personal hearing before a Hearing 
Officer at the RO, the veteran stated that she had fallen and 
injured her knees.  She was profiled and put on crutches for 
approximately four months.  Overtime her knee pain increased 
in severity.  Following separation from service she had 
continued to seek medical treatment for her knees.  

During the June 2002 travel board hearing before the 
undersigned, the veteran testified that she had fallen and 
injured her knees.  She received medical treatment during 
service.  She had continued to receive medial treatment post 
service.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
upon all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provide in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).




The CAVC has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).



If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the CAVC, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (CAFC).  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).

The CAFC has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed or on after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).



Service Connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as arthritis to a degree of 10 percent or more 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  38 U.S.C.A. § 5107 (Supp. 2002).


Analysis 

The veteran seeks to reopen her claim of service connection 
for a right and left knee disorder, which the RO denied 
reopening in September 1996.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
service medical records for the period July 1981 to March 
1987.  

The service medical records for the period July 1981 to March 
1987 show that the veteran sustained knee injuries.  The 
veteran's claim was previously denied on the basis that 
evidence failed to show that any complaints, clinical 
findings, or treatment for any knee disorders.  The service 
medical records bear directly and substantially upon the 
issues at hand.  This evidence is both new and material to 
the veteran's claim.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right knee and left knee disorder.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right knee disorder, the appeal is granted in this regard.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the appeal is granted in this regard



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

